office_of_chief_counsel washington d c date internal_revenue_service department of the treasury number info release date conex-110298-06 uil the honorable richard g lugar united_states senate washington dc attention ----------------------- dear senator lugar this letter responds to your letter dated date on behalf of your constituent ----- ------------------------- he wrote about the federal standard mileage rate for the business use of an automobile to deduct the ordinary and necessary expenses of using an automobile for business purposes a taxpayer must substantiate by adequate_records the cost date place and business_purpose of each use of the automobile to determine the cost of operating an automobile the taxpayer has two options substantiate all actual costs by keeping adequate_records or use the optional business standard mileage rate to claim a reimbursement the taxpayer must give the employer all the actual cost records or the business mileage records businesses mostly choose to reimburse using the business standard mileage rate the business standard mileage rate is a national average amount that is based on an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs of operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate the rate represents the operating and fixed costs of using an automobile including the cost of fuel oil maintenance and repairs insurance license and registration fees and depreciation or lease payments generally we establish the business standard mileage rate each year in date in an unprecedented mid-year change we increased the business standard mileage rate to cents per mile for transportation_expenses paid between september and date this special mid-year rate change was in recognition of a sharp increase in fuel prices during the latter part of the year in date following the most recent annual study we set the business standard mileage rate for transportation_expenses paid on or after date pincite cents per mile although this was an increase from the rate of cents per mile originally established for it is lower than the special rate set for september through date the decline in the rate from cents per mile for the last four months of to cents per mile for is primarily due to the lower average fuel price for the study period which ended date using the business standard mileage rate reduces the taxpayer's record keeping burden if a taxpayer feels that the reimbursement of the business standard mileage rate does not reflect the costs of operating an automobile in his or her particular area or situation the taxpayer can with proper substantiation and record keeping deduct the excess using actual costs i hope this information is helpful as you requested i am replying in duplicate and returning your enclosure if you have additional questions please contact me or ---------------------------- at -------------------- sincerely george baker branch chief branch income_tax and accounting enclosures
